Name: Commission Regulation (EC) No 738/2004 of 21 April 2004 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications (Peras de RincÃ ³n de Soto and Brioche vendÃ ©enne)
 Type: Regulation
 Subject Matter: regions of EU Member States;  agricultural structures and production;  marketing;  consumption;  agri-foodstuffs;  plant product
 Date Published: nan

 Important legal notice|32004R0738Commission Regulation (EC) No 738/2004 of 21 April 2004 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications (Peras de RincÃ ³n de Soto and Brioche vendÃ ©enne) Official Journal L 116 , 22/04/2004 P. 0005 - 0006Commission Regulation (EC) No 738/2004of 21 April 2004supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications (Peras de RincÃ ³n de Soto and Brioche vendÃ ©enne)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs(1), and in particular Article 6(3) and (4) thereof,Whereas:(1) Under Article 5 of Regulation (EEC) No 2081/92, Spain has sent the Commission an application for the registration of the name "Peras de RincÃ ³n de Soto" as a designation of origin and France has sent the Commission an application for the registration of the name "Brioche vendÃ ©enne" as a geographical indication.(2) In accordance with Article 6(1) of that Regulation, the applications have been found to meet all the requirements laid down therein and in particular to contain all the information required in accordance with Article 4 thereof.(3) No statement of objection, within the meaning of Article 7 of Regulation (EEC) No 2081/92, has been sent to the Commission following the publication in the Official Journal of the European Union(2) of the names listed in the Annex to this Regulation.(4) The names consequently qualify for inclusion in the "Register of protected designations of origin and protected geographical indications" and to be protected at Community level as a protected designation of origin and a protected geographical indication.(5) The Annex to this Regulation supplements the Annex to Commission Regulation (EC) No 2400/96(3),HAS ADOPTED THIS REGULATION:Article 1The names listed in the Annex to this Regulation are hereby added to the Annex to Regulation (EC) No 2400/96 and entered as a protected designation of origin (PDO) and a protected geographical indication (PGI) in the "Register of protected designations of origin and protected geographical indications" provided for in Article 6(3) of Regulation (EEC) No 2081/92.Article 2This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 April 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 208, 24.7.1992, p.1. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).(2) OJ C 186, 6.8.2003, p. 9 (Peras de RicÃ ³n de Soto).OJ C 187, 7.8.2003, p. 2 (Brioche vendÃ ©enne).(3) OJ L 327, 18.12.1996, p. 11. Regulation as last amended by Regulation (EC) No 465/2004 (OJ L 77, 13.3.2004, p. 27).ANNEXPRODUCTS LISTED IN ANNEX I TO THE TREATY INTENDED FOR HUMAN CONSUMPTIONFruit, vegetables and cerealsSPAINPeras de RincÃ ³n de Soto (PDO)FOODSTUFFS REFERRED TO IN ANNEX I TO REGULATION (EEC) No 2081/92Bread, pastry, cakes, confectionery and other baker's waresFRANCEBrioche vendÃ ©enne (PGI)